Peb Cubiam.
On the same date that the petition herein for disbarment was filed, respondent filed a motion for an order permitting him to resign his office as an attorney in the courts of this state. The motion of respondent is denied.
Upon a consideration of the record herein we find that the allegations of the petition made by the State Board of Law Examiners are true, viz.: That respondent Samuel D. O’Neill, a duly licensed and practicing attorney of this state, was on October 80, 1916, duly convicted in the United States District Court, District of Minnesota, of the crime of having unlawfully and wilfully conspired and agreed with one Andrew E. Carlson to commit an offense against the United States, that is to say, to conceal, prior to the said Andrew E. Carlson’s becoming a bankrupt and while said Andrew E. Carlson was a bankrupt, from the trustee of said Andrew E. Carlson, certain of the property belonging to the estate in bankruptcy of said Andrew E. Carlson, committed at Sherburn, Minnesota, and sentenced to imprisonment in the United States penitentiary at Leavenworth, Kansas, for one year and one day.
It, is therefore ordered that respondent Samuel D. O’Neill be removed from his office as an attorney and counsellor in the courts of this state, and that the license heretofore issued to him be and the same is hereby annulled.